Title: To James Madison from Albert Gallatin, 16 December 1802 (Abstract)
From: Gallatin, Albert
To: Madison, James


16 December 1802, Treasury Department. Encloses a copy of a letter from the district attorney of Massachusetts regarding the Windsor.
 

   
   RC and enclosure (DLC: Gallatin Papers). RC 1 p. In a clerk’s hand, signed by Gallatin. Docketed by Wagner. For enclosure, see n. 1.



   
   Gallatin enclosed a copy of George Blake’s 1 Dec. 1802 letter (4 pp.) suggesting that, in this “novel and singular” case, the government might possibly have been in violation of articles 24 and 25 of the Jay treaty, and the British claimant might even be able to sue Higginson & Company on the grounds that the sale was illegal and void.


